DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 12-20, are drawn to “storing opportunity application data that indicates a plurality of applications to a plurality of opportunities; storing tracking data that indicates, for each opportunity of the plurality of opportunities, a number of reviewer actions with respect to applications to said each opportunity; based on the tracking data, using one or more machine learning techniques to learn a plurality of parameters of a model that takes, as input, a number of weighted applications of an opportunity, and generates, as output, a prediction of a confirmed hire for the opportunity; identifying a particular opportunity; determining a particular number of reviewer actions with respect to the particular opportunity; generating a particular number of weighted applications for the particular opportunity based on the particular number of reviewer actions; inputting the particular number of weighted applications into the model to generate a score for the particular opportunity; wherein the method is performed by one or more computing devices.”, classified in G06Q10/1053.
II. Claim 11, is drawn to “storing opportunity application data that indicates a number of applications to each opportunity of a plurality of opportunities and a number of opportunities to which each user of a plurality of users has applied; storing quality data that indicates, for each opportunity of the plurality of opportunities, one or more quality metrics associated with said each opportunity; determining a first number of applications to a particular opportunity of the plurality of opportunities; determining first quality data associated with the particular opportunity; determining a second number of applications that a particular user of the plurality of users has submitted based on the first number, the second number, and the first quality data, determining whether to present data about the particular opportunity to the particular user; wherein the method is performed by one or more computing devices.”, classified in G06Q10/1053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination Invention I does not require the details of subcombination Invention II for patentability.  The subcombination has separate utility such as: determining first quality data associated with the particular opportunity; determining a second number of applications that a particular user of the plurality of users has submitted based on the first number, the second number, and the first quality data, determining whether to present data about the particular opportunity to the particular user.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions will require searching different electronic resources and employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
	
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629